Citation Nr: 0632867	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-25 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which denied service connection for 
bilateral hearing loss.  

The veteran testified at a June 2006 Board hearing; the 
hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2006).

During his June 2006 Board hearing, the veteran reported that 
he worked in communications while in the Coast Guard, and 
that his duties involved wearing earphones and exposure to 
high-frequency noise.  The veteran also reported being 
examined for scarring in his ears during service.  

VA treatment records from August 1998 and from September 2001 
to March 2002 reflect a current diagnosis of bilateral 
hearing loss; however, no VA audiological examinations have 
been associated with the file.  Letters from P.L., Au.D., and 
from Dr. C.S.S. submitted by the veteran on June 2006 show 
that the veteran's hearing loss is consistent with reported 
high-frequency noise exposure in service.  Audiological 
evaluations were not associated with these opinions, and the 
letters did not indicate a review of the claims file.  Thus, 
the Board finds that a VA examination is necessary to 
determine if the veteran has a hearing loss disability 
etiologically related to service.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  Further, 
in a case of records held by a Federal department or agency, 
VA shall continue their efforts to obtain these records 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Id.  

The Board notes that there may be outstanding VA audiological 
examinations which have not yet been associated with the 
claims file.  The veteran reported being issued hearing aids 
through VA Medical Centers.  The RO should obtain any 
outstanding VA medical records and associate them with the 
claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

The veteran also reported being seen at the USPHS Hospital, 
Norfolk, VA for scarring on both eardrums in service.  The RO 
attempted to request the identified records in September 
2003, and indicated in the April 2004 statement of the case 
that negative responses were received.  However, the claims 
file contains no documentation from the custodian of such 
records that such records were unavailable.  In order to give 
the veteran every consideration with respect to the present 
appeal and to ensure due process, the RO should make an 
additional attempt to obtain these records, and should 
associate any negative response with the claims file. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the RO can cure any 
deficiency with respect to these issues.   

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The RO should contact the veteran 
and request the names, addresses and 
appropriate release forms for all 
health case providers where 
appropriate, both VA and non-VA, that 
have evaluated the veteran's hearing 
since his discharge from service in 
1968.  A specific request should be 
made for the actual clinical records 
including audiological evaluations, 
from P.L., Au.D. and Dr. C.S.S.  Such 
records should be obtained and 
associated with the record on appeal.  

3.  The RO should continue their 
efforts to obtain identified records 
from the custodian of USPHS Hospital, 
Norfolk, VA medical records.  Any such 
records received should be associated 
with the veteran's claims file.  If the 
search for such records has negative 
results, appropriate documentation from 
the custodian should be placed in the 
veteran's claims file.

4.  Thereafter, the veteran should be 
afforded a VA audiological examination to 
determine the etiology of any current 
hearing loss disability.  The examiner 
should review the claims folder prior to 
examination and should state whether any 
current hearing loss is as likely as not 
related to service.  

5.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or 


other appropriate action shall be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



 
